          Case 5:21-cv-00104-TES Document 45 Filed 07/26/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


JOSE D. IRAHETA,

        Plaintiff,

v.

HOUSTON COUNTY; CULLEN TALTON;                        CIVIL ACTION NO.
SOUTHERN CORRECTIONAL                                  5:21-cv-00104-TES
MEDICINE LLC; CITY OF WARNER
ROBINS; SACAL ENVIRONMENTAL &
MANAGEMENT COMPANY; and JOHN
DOE (1 thru 20)

       Defendants.


                                         ORDER



       In his Second Amended Complaint [Doc. 24], Plaintiff Jose D. Iraheta alleges that

 Defendant Sacal Environmental & Management Company (“Sacal”) violated his

 constitutional rights by demolishing his property pursuant to a contract that the

 corporation made with the City of Warner Robins. [Doc. 24, ¶¶ 3, 141, 217, 219]. On July

 23, 2021, the Court received a filing signed by Defendant Sacal’s president that was

 styled as a responsive pleading to the Second Amended Complaint. [Doc. 39]. However,

 Defendant’s president is not a licensed attorney admitted to practice law in either the

 Middle District of Georgia or the State of Georgia. Therefore, upon receipt of Defendant
         Case 5:21-cv-00104-TES Document 45 Filed 07/26/21 Page 2 of 2




Sacal’s pleading, Plaintiff moved to strike it from the record because it was not filed by

a licensed attorney. See [Doc. 40].

       It has long been true that a corporation or other artificial entity cannot appear in

federal court unless it is represented by counsel. See Rowland v. California Men’s Colony,

506 U.S. 194, 201–02 (1993) (“It has been the law for the better part of two centuries . . .

that a corporation may appear in federal courts only through licensed counsel[.]”); see

also Order, Gibson v. TMS Collections Servs., LLC and Gaye-Nola Burton, No. 5:19-cv-

00440-TES (M.D. Ga. Jan. 15, 2020), ECF No. 9. This rule applies “even where the person

seeking to represent the corporation is its president and major stockholder.” Palazzo v.

Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985). Accordingly, Defendant Sacal must

obtain legal counsel in order to defend itself in this action.

       Therefore, the Court DIRECTS Defendant Sacal to obtain appropriate legal

counsel who must file any responsive pleading on the corporation’s behalf within 21

days from the date of this Order. The Court will not consider any documents filed on

behalf of Defendant Sacal that are not submitted by its legal counsel. And, as one final

note, the Court advises Defendant Sacal that if fails to submit an appropriate pleading

through counsel, then the Court may strike its Answer for noncompliance.

       SO ORDERED, this 30th day of July, 2021.

                                           S/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT



                                              2
